In a proceeding pursuant to CPLR article 78 to compel the appellants to place a certain proposition on the ballot for the general election to be held on November 2, 1976, the appeal is from a judgment of the Supreme Court, Suffolk County, dated October 7, 1976, which, inter alia, directed the town board to call a special election on November 2, 1976 for the purpose of voting on the proposition. Judgment affirmed, without costs *745or disbursements. Special Term properly determined that the proposition should be submitted to the electorate on November 2, 1976. Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Hawkins, JJ., concur.